U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50347 JEFFERSON BANCSHARES, INC. (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 45-0508261 (I.R.S. Employer Identification No.) 120 Evans Avenue, Morristown, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (423) 586-8421 Securities registered pursuant to Section 12(b) of the Act: Title of each class
